


Exhibit 10(a)




AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 28,
2013 (this “Amendment”), to that certain Amended and Restated Credit Agreement,
dated as of October 14, 2011 (as amended, modified, restated or supplemented
from time to time in accordance with its terms, the “Credit Agreement”), among
United Rentals, Inc. (“Holdings”), United Rentals (North America), Inc. (the
“Company”), the subsidiaries of the Company party thereto as U.S. Subsidiary
Borrowers (together with the Company, each a “U.S. Borrower” and collectively,
the “U.S. Borrowers”), United Rentals of Canada, Inc. (the “Canadian Borrower”),
United Rentals Financing Limited Partnership (the “Specified Loan Borrower”; and
together with the U.S. Borrowers and the Canadian Borrower, each a “Borrower”
and collectively, the “Borrowers”), the Guarantors party thereto, the financial
institutions party thereto from time to time (the “Lenders”), Bank of America,
N.A., as agent for the Lenders (in such capacity, together with any successor in
such capacity, the “Agent”), and the other parties thereto.
WHEREAS, the Borrowers, Holdings, the other Guarantors, the Lenders, the Agent
and certain other parties are party to the Credit Agreement; and
WHEREAS, the Borrowers have requested that the Required Lenders and the Agent
agree to amend certain provisions of the Credit Agreement.
NOW, THEREFORE, subject to satisfaction of the conditions precedent set forth in
Section 3 hereof, it is hereby agreed:


SECTION 1    CAPITALIZED TERMS.
1.1    Capitalized terms used herein and not defined herein shall have the
respective meanings assigned to such terms in the Credit Agreement.


SECTION 2    AMENDMENTS TO THE CREDIT AGREEMENT. Effective as of the Effective
Date (as defined below) the Credit Agreement is hereby amended as follows:
2.1    The introductory paragraph to the Credit Agreement is hereby amended by
deleting each reference to “Five Greenwich Office Park, Greenwich, Connecticut
06831” contained therein and substituting therefor in each case the following:
“100 First Stamford Place, Suite 700, Stamford, CT 06902”.
2.2    The defined term “Interest Period” in Section 1.1 of the Credit Agreement
is hereby amended by deleting the language “ending on the date 14 days or one,
two, three or six months thereafter or (if available from all the Lenders making
or holding such Loan as determined by such Lenders in good faith) nine or 12
months thereafter,” contained therein and substituting therefor the following:
“ending on the date 7 days (if made available by the Agent in its reasonable
discretion and otherwise available from all the Lenders making or holding such
Loan as determined by such




--------------------------------------------------------------------------------




Lenders in good faith) or one, two, three or six months thereafter or (if
available from all the Lenders making or holding such Loan as determined by such
Lenders in good faith) nine or 12 months thereafter,”.
2.3    The defined term “Interest Period” in Section 1.1 of the Credit Agreement
is hereby further amended by inserting after “any Interest Period” in the first
line of clause (b) thereof the following: “that is not 7 days”.
2.4    Section 3.2(e) of the Credit Agreement is hereby amended by deleting the
number “15 (fifteen)” contained therein and substituting therefor the number “25
(twenty-five)”.
2.5    Section 14.8 of the Credit Agreement is hereby amended by deleting each
reference to:
“Five Greenwich Office Park
Greenwich, Connecticut 06831”
contained therein and substituting therefor in each case the following:
“100 First Stamford Place, Suite 700
Stamford, CT 06902”.


SECTION 3    CONDITIONS PRECEDENT.
This Amendment shall become effective on the date (such date, the “Effective
Date”) that the following conditions precedent shall have been satisfied in
full, as reasonably determined by the Agent:
(a)    Counterparts of this Amendment duly executed by the Borrowers, the
Guarantors, the Required Lenders and the Agent shall have been delivered to the
Agent.
(b)    There shall exist no Default or Event of Default after giving effect to
this Amendment.


SECTION 4    REPRESENTATIONS
4.1    Each of the Borrowers hereby represents and warrants that, both before
and after giving effect to this Amendment, (a) the representations and
warranties contained in the Credit Agreement and all other Loan Documents are
correct in all material respects (and any representation or warranty that is
qualified as to materiality or Material Adverse Effect is correct in all
respects) on and as of the date hereof, other than any such representations and
warranties which relate to a specified prior date and except to the extent the
Agent and the Lenders have been notified in writing prior to the date hereof by
the Borrowers that any representation or warranty is not correct in all material
respects (or that any representation and warranty that is qualified as to
materiality or Material Adverse Effect is not correct in all respects) and the
Required Lenders have explicitly waived in writing compliance with such
representation or warrant and (b) no event, act or condition has occurred and is
continuing which constitutes a Default or an Event of Default.






--------------------------------------------------------------------------------




SECTION 5    MISCELLANEOUS.
5.1    Except as herein expressly amended, nothing herein shall be deemed to be
a waiver of or amendment to any covenant, provision or agreement contained in
the Credit Agreement or any other Loan Document, and each Borrower and Guarantor
hereby agrees that all of the covenants, provisions and agreements contained in
the Credit Agreement and the other Loan Documents are hereby ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms.
5.2    Each of the Guarantors hereby consents to the terms and conditions of
this Amendment and reaffirms its guaranty of all of the applicable Obligations.
5.3    From and after the Effective Date, all references in the Credit Agreement
to “this Agreement”, “hereof”, “herein”, and similar terms shall mean and refer
to the Credit Agreement, as amended and modified by this Amendment, and all
references in other documents to the Credit Agreement shall mean such agreement
as amended and modified by this Amendment. This Amendment constitutes a Loan
Document.
5.4    This Agreement may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which shall constitute one and the same agreement.
5.5    Delivery of an executed counterpart of a signature page by telecopier or
electronic transmission in pdf format shall be effective as delivery of a
manually executed counterpart.
5.6    THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION.
5.7    The parties hereto shall, at any time and from time to time following the
execution of this Amendment, execute and deliver all such further instruments
and take all such further action as may be reasonably necessary or appropriate
in order to carry out the provisions of this Agreement.




[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have entered into this Amendment on the date
first above written.
HOLDINGS


UNITED RENTALS, INC., as a Guarantor
By:
/s/ Irene Moshouris    

Name: Irene Moshouris
Title: Senior Vice President and Treasurer


BORROWERS


UNITED RENTALS (NORTH AMERICA), INC., and as a Guarantor
By:
/s/ Irene Moshouris    

Name: Irene Moshouris
Title: Senior Vice President and Treasurer


UNITED RENTALS OF CANADA, INC., and as a Guarantor
By:
/s/ Irene Moshouris        

Name: Irene Moshouris
Title: Vice President and Treasurer


UNITED RENTALS FINANCING LIMITED PARTNERSHIP, and as a Guarantor
By its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No.1), ULC
By:
/s/ Irene Moshouris        

Name: Irene Moshouris
Title: Vice President and Treasurer
GUARANTORS
UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC
By:
/s/ Irene Moshouris    

Name: Irene Moshouris
Title: Vice President and Treasurer






--------------------------------------------------------------------------------




UNITED RENTALS (DELAWARE), INC.
By:
/s/ Irene Moshouris    

Name: Irene Moshouris
Title: Vice President and Treasurer


UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC
By:
/s/ Irene Moshouris    

Name: Irene Moshouris
Title: Vice President and Treasurer


UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC
By:
/s/ Irene Moshouris    

Name: Irene Moshouris
Title: Vice President and Treasurer


UR CANADIAN FINANCING PARTNERSHIP
By its Managing Partner, UNITED RENTALS FINANCING LIMITED PARTNERSHIP
By:
/s/ Irene Moshouris    

Name: Irene Moshouris
Title: Vice President and Treasurer


UNITED RENTALS REALTY, LLC
By its Managing Member, United Rentals (North America), Inc.
By:
/s/ Irene Moshouris    

Name: Irene Moshouris
Title: Vice President and Treasurer


BANK OF AMERICA, N.A., as the Agent and a Lender
By:
/s/ Cynthia G. Stannard    

Name: Cynthia G. Stannard
Title: Senior Vice President


BANK OF AMERICA, N.A. (acting through its Canada branch), as the Agent (as
applicable) and as a Lender
By:
/s/ Medina Sales de Andrade    

Name: Medina Sales de Andrade
Title: Vice President


WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender




--------------------------------------------------------------------------------




By:
/s/ Raymond Eghobamien        

Name: Raymond Eghobamien
Title: Vice President


WELLS FARGO CAPITAL FINANCE, LLC, as a Lender
By:
/s/ Peter Aziz    

Name: Peter Aziz
Title: Vice President


CITIBANK, N.A., as a Lender
By:
/s/ Justin McMahan        

Name: Justin McMahan
Title: Vice President


MORGAN STANLEY BANK, N.A., as a Lender
By:
/s/ Brian Janiak    

Name: Brian Janiak
Title: Authorized Signatory


MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
By:
/s/ Brian Janiak    

Name: Brian Janiak
Title: Vice President


BARCLAYS BANK PLC, as a Lender
By:
/s/ Christopher R. Lee    

Name: Christopher R. Lee
Title: Assistant Vice President


DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:
/s/ Marcus M. Tarkington    

Name: Marcus M. Tarkington
Title: Director
By:
/s/ Michael Getz    

Name: Michael Getz
Title: Vice President


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




--------------------------------------------------------------------------------




By:
/s/ Kevin Buddhdew    

Name: Kevin Buddhdew
Title: Authorized Signatory
By:
/s/ Alex Verdone    

Name: Alex Verdone
Title: Authorized Signatory


THE BANK OF NOVA SCOTIA, as a Lender
By:
/s/ David Mahmood    

Name: David Mahmood
Title: Managing Director


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
By:
/s/ Corey Billups    

Name: Corey Billups
Title: Managing Director
By:
/s/ Glen Andrianov        

Name: Glen Andrianov
Title: Vice President


HSBC BANK USA, N.A., as a Lender
By:
/s/ Randolph E. Cates    

Name: Randolph E. Cates
Title: Senior Vice President


ROYAL BANK OF CANADA, as a Lender
By:
/s/ Felix Mednikov    

Name: Felix Mednikov
Title: Attorney in Fact
By:
/s/ Robert Kizell    

Name: Robert Kizell
Title: Attorney in Fact


RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., A
SUBSIDIARY OF RBS CITIZENS, N.A., as a Lender
By:
/s/ James H. Herzog, Jr.    

Name: James H. Herzog, Jr.
Title: Senior Vice President






--------------------------------------------------------------------------------




SUN TRUST BANK, as a Lender
By:
/s/ Lynn Trapanese    

Name: Lynn Trapanese
Title: Director


UNION BANK, N.A., as a Lender
By:
/s/ Steven A. Narsutis    

Name: Steven A. Narsutis
Title: Vice President


UNION BANK, CANADA BRANCH, as a Lender
By:
/s/ Anne Collins    

Name: Anne Collins
Title: Vice President


BANK OF NEW YORK MELLON, as a Lender
By:
/s/ Donald G. Cassidy, Jr.    

Name: Donald G. Cassidy, Jr.
Title: Managing Director


CIT BANK, as a Lender
By:
/s/ Renee M. Singer    

Name: Renee M. Singer
Title: Managing Director


CAPITAL ONE LEVERAGE FINANCE CORP, as a Lender
By:
/s/ Ron Walker    

Name: Ron Walker
Title: Senior Vice President


CITY NATIONAL BANK, as a Lender
By:
/s/ Brent Phillips    

Name: Brent Phillips
Title: Vice President


FIFTH THIRD BANK, as a Lender
By:
/s/ Patrick Lingrosso    

Name: Patrick Lingrosso
Title: Vice President


ROCKLAND TRUST COMPANY, as a Lender




--------------------------------------------------------------------------------




By:
/s/ Cynthia J. Tonucci    

Name: Cynthia J. Tonucci
Title: Vice President


SIEMENS FINANCIAL SERVICES, INC., as a Lender
By:
/s/ Sharon Prusakowski    

Name: Sharon Prusakowski
Title: Vice President
By:
/s/ John Finone    

Name: John Finone
Title: Vice President


CATHAY BANK, as a Lender
By:
/s/ Humberto Campos    

Name: Humberto Campos
Title: Vice President










